UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-153135 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction ofIncorporation or Organization) 26-3136483 (I.R.S. Employer Identification No.) Heron Tower, 70 East 55th St., New York, NY (Address of Principal Executive Offices) (Zip Code) (212) 843-1601 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer¨ Accelerated Filer¨ Non-Accelerated Filer¨(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of April 28, 2011 the Registrant had754,381 shares of common stock outstanding. BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. FORM 10-Q March 31, 2011 INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and March 31, 2010 (unaudited) 3 Consolidated Statement of Stockholders’(Deficit) Equity for the Year Ended December 31, 2010 and the Three Months Ended March 31, 2011 (unaudited) 4 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and March 31, 2010 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II OTHER INFORMATION 33 Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 34 Item 4. [Reserved] 34 Item 5. Other Information 35 Item 6. Exhibits 35 SIGNATURES 36 PART I. FINANCIAL INFORMATION Item 1.Financial Statements BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED BALANCE SHEETS As of (Unaudited) March 31, 2011 December 31, 2010 ASSETS Investments in unconsolidated real estate joint ventures $ $ Cash and cash equivalents Due from affiliates - Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY Notes payable to affiliates $ $ Accounts payable Other accrued liabilities Due to affiliates - Distributions payable Total liabilities Redeemable common stock Stockholders' (deficit) equity Preferred stock, $0.01 par value, 250,000,000 shares authorized; none issued and outstanding - - Common stock, $0.01 par value, 749,999,000 shares authorized; 708,677 and 677,618 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively Nonvoting convertible stock, $0.01 par value per share; 1,000 shares authorized, issued and outstanding 10 10 Additional paid-in-capital, net of costs Cumulative distributions and net losses ) ) Total stockholders' (deficit) equity ) TOTAL LIABILITIES AND STOCKHOLDERS' (DEFICIT) EQUITY $ $ See Notes to Consolidated Financial Statements 2 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, Expenses Asset management and oversight fees to affiliates $ $ Acquisition costs to affiliates - General and administrative Total expenses Other operating activities Equity in loss of unconsolidated joint ventures (Note 4) ) ) Operating loss ) ) Other expense Interest expense to affiliates, net Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average number of shares outstanding See Notes to Consolidated Financial Statements 3 BLUEROCK ENHANCED MULTIFAMILY TRUST, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS'(DEFICIT) EQUITY Convertible Stock Common Stock Number of Shares Par Value Number of Shares Par Value Additional Paid-in Capital Cumulative Distributions Net loss Total Stockholders' (Deficit) Equity Balance, January 1, 2010 $
